            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DARNELL KELLAM,                    :
        Petitioner,                :
                                   :             No. 1:20-cv-106
           v.                      :
                                   :             (Judge Rambo)
MARK GARMAN, et al.,               :
       Respondents                 :
                                 ORDER

     AND NOW, on this 6th day of February 2020, for the reasons set forth in the

Memorandum accompanying this Order, IT IS ORDERED THAT:

     1.    Petitioner’s petition for a writ of habeas corpus pursuant to 28 U.S.C.
           § 2254 (Doc. No. 1) is DISMISSED WITHOUT PREJUDICE;

     2.    A certificate of appealability SHALL NOT ISSUE; and

     3.    The Clerk of Court is DIRECTED to CLOSE the above-captioned
           case.

                                    s/Sylvia H. Rambo
                                    Sylvia H. Rambo
                                    United States District Judge
